          Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                            Case No. 13-40065-03-DDC
v.

RAYMOND ALCORTA (03),

          Defendant.


                                MEMORANDUM AND ORDER

          This matter comes before the court on prisoner Raymond Alcorta’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct a Sentence (Doc. 390). The government has

responded to his motion (Doc. 400), and Mr. Alcorta has filed a Reply (Doc. 405).

     I.      Procedural Background

          On November 13, 2013, the government charged Mr. Alcorta with conspiracy to

distribute more than 500 grams of methamphetamine, violating 21 U.S.C. §§ 846, 841(a)(1),

840(b)(1)(A), and 18 U.S.C § 2. Doc. 42 at 1–2. After a seven-day trial, a jury convicted Mr.

Alcorta of the conspiracy charge. Doc. 212 at 1–2. This court sentenced him to 240 months’

imprisonment and five years of supervised release, which was within the advisory Guidelines

range. Doc. 269. Mr. Alcorta appealed his conviction to the Tenth Circuit, challenging the

sufficiency of the evidence and the admission of his coconspirators’ recorded jailhouse

conversations. Docs. 276 & 279; United States v. Alcorta, 853 F.3d 1123 (10th Cir. 2017). The

Tenth Circuit affirmed Mr. Alcorta’s conviction. Doc. 344. Mr. Alcorta filed for a writ of

certiorari, which the United States Supreme Court denied on March 20, 2018. Doc. 386. On
         Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 2 of 21




March 19, 2019, Mr. Alcorta filed this § 2255 motion, asking the court to vacate his sentence

because of ineffective assistance of trial and appellate counsel. Doc. 390.

   II.      Factual Background

         A. Evidence at Trial

         On April 27, 2013, police arrested drug couriers Javier Vega and Karmin Salazar near

Russell, Kansas. Alcorta, 853 F.3d at 1129. Vega gave police permission to search his car, and

officers discovered four pounds of methamphetamine hidden in a fake automotive battery. Id.

Police also seized five mobile phones and various documents from the car. Id. Two months

later, police arrested Adrienne and Angela Lopez near Liberal, Kansas, after finding four pounds

of methamphetamine in their car after a traffic stop. Id. Police also seized mobile phones and

various documents from their car. Id.

         After listening to recorded phone calls from prison, officers learned the two deliveries

were connected. Id. The recordings, text messages on the seized mobile phones, and seized

documents with Mr. Alcorta’s name on them connected Mr. Alcorta to the conspiracy. Id. at

1129–31. The Tenth Circuit reviewed the sufficiency of the evidence against Mr. Alcorta,

holding that “a reasonable juror could be convinced beyond a reasonable doubt that [Mr.

Alcorta] was an integral part, probably the leader, of a conspiracy to distribute

methamphetamine.” Id. at 1136–37.

         B. Jury Instructions and Verdict Form

         This court instructed the jury that, to find Mr. Alcorta guilty on Count 1, the government

must prove four elements beyond a reasonable doubt:

         First, two or more persons agreed to violate the federal drug laws;

         Second, the defendants knew the essential objective of the conspiracy;



                                                  2
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 3 of 21




        Third, the defendants knowingly and voluntarily involved themselves in the conspiracy;

        and

        Fourth, there was interdependence among the members of the conspiracy.

Doc. 209 at 19. The verdict form instructed the jury to answer a special interrogatory on the

drug quantity issue if it found Mr. Alcorta guilty on Count 1:

        Question 2: We find that the defendant Raymond Alcorta’s conduct as a member of the
        narcotics conspiracy charged, including the reasonably foreseeable conduct of other
        members of the conspiracy, involved:

                _________ More than 500 grams of methamphetamine

                _________ Less than 500 grams of methamphetamine.

Doc. 212 at 2. The jury found Mr. Alcorta guilty on Count 1 and, in response to Question 2,

checked the first line indicating “More than 500 grams of methamphetamine.” Id.

        C. Sentencing

        Before sentencing, the United States Probation Office prepared a Presentence

Investigation Report (“PSR”). Doc. 255. Based on the amount of methamphetamine police

found in the April 27, 2013, and June 21, 2013 car stops of Mr. Alcorta’s coconspirators, the

PSR held him responsible for 3,626.53 grams (8 pounds) of methamphetamine. Id. at 12 (¶ 57).

This quantity resulted in a base offense level of 36, under § 2D1.1(c)(2). Id. at 13 (¶ 62). The

PSR added a four-level enhancement under § 3B1.1(a) to reflect Mr. Alcorta’s role as an

organizer/leader of the criminal activity (id. ¶ 65), resulting in a total offense level of 40 (id. ¶

70). Mr. Alcorta had a criminal history category of I, which resulted in a Guidelines sentencing

range of 292 to 365 months’ imprisonment. Id. at 19 (¶ 111). Mr. Alcorta had a statutorily-

mandated minimum sentence of ten years’ imprisonment on Count 1 based on the jury’s finding

that the offense involved 500 grams or more of methamphetamine. Id. (¶ 110).



                                                   3
          Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 4 of 21




          Mr. Alcorta objected to the PSR’s determination that he was an organizer/leader under

§ 3B1.1(a). Doc. 253 at 5–6 (¶ 14). And, he asked the court to vary downward from the

Guidelines sentencing range and impose a sentence of 120 months’ imprisonment. Id. at 7 (¶

17). At the sentencing hearing, the court found that Mr. Alcorta’s involvement met the standard

for a manager/supervisor of the criminal activity at issue under § 3B1.1(c), but not a

leader/organizer under § 3B1.1(a). Doc. 306 at 46. The court thus applied a two-level increase

to Mr. Alcorta’s base offense level, not the four-level increase applied by the PSR. Id. This

ruling produced a total offense level of 38 and a criminal history category of I. Id. at 46–47. Mr.

Alcorta’s advisory Guidelines sentencing range was 235 to 293 months’ imprisonment. Id. at 47.

The court imposed a sentence of 240 months’ imprisonment. Id. at 51.

   III.      Legal Standard

          A prisoner in federal custody may move to vacate his sentence under 28 U.S.C. § 2255(a)

if such “sentence was imposed in violation of the Constitution or laws of the United

States.” 28 U.S.C. § 2255(a). The Sixth Amendment provides a person charged with a crime the

right to assistance of counsel. U.S. Const. amend. VI. While the Sixth Amendment does not

explicitly require effective assistance, the Supreme Court has explained that “[i]t relies instead

on the legal profession’s maintenance of standards sufficient to justify the law’s presumption that

counsel will fulfill the role in the adversary process that the Amendment envisions.” Strickland

v. Washington, 466 U.S. 668, 688 (1984). So, a habeas claim will lie where the petitioner shows

by a preponderance of the evidence that his counsel provided ineffective assistance. See United

States v. Walters, 492 F. App’x 900, 903 (10th Cir. 2012).

          An ineffective-assistance claim requires petitioner to “show both that his counsel’s

performance ‘fell below an objective standard of reasonableness’ and that ‘the deficient



                                                   4
          Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 5 of 21




performance prejudiced the defense.’” Byrd v. Workman, 645 F.3d 1159, 1167 (10th Cir. 2011)

(quoting Strickland, 466 U.S. at 687–88). The court may address the two prongs in any order

because, if the petition fails to satisfy either prong, it is fatal to his claim. Id. (citing Strickland,

466 U.S. at 697) (further citation omitted).

          The first prong of the Strickland standard requires the petitioner to demonstrate that

counsel’s conduct fell “outside the wide range of professionally competent assistance.”

Strickland, 466 U.S. at 690. The court applies a “strong presumption that ‘counsel’s conduct

falls within the wide range of reasonable professional assistance.’” Walters, 492 F. App’x at 903

(quoting Strickland, 466 U.S. at 689). “Strategic or tactical decisions on the part of counsel are

presumed correct unless they were ‘completely unreasonable, not merely wrong so that [they]

bear no relationship to a possible defense strategy.’” United States v. McDonald, No. 11-10158-

EFM, 2013 WL 3867802, at *3 (D. Kan. July 25, 2013) (quoting Fox v. Ward, 200 F.3d 1286,

1296 (10th Cir. 2000) (further quotations and citations omitted)).

          Strickland’s second requirement, commonly called the prejudice prong, requires the

petitioner to show a “reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 694. “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id.

    IV.      Discussion

          Mr. Alcorta asserts that both his trial counsel (Paul Cramm) and appellate counsel

(Jonathan Laurans) provided ineffective assistance of counsel. Mr. Alcorta divides his

ineffective assistance claim into six parts:

          1. Trial counsel deprived Mr. Alcorta of his Sixth Amendment right to counsel of choice
             by withholding material information at the time counsel undertook representation
             (Doc. 390 at 4);



                                                    5
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 6 of 21




       2. Trial counsel deprived him of the ability to exercise his right to counsel of choice by
          withholding material information until mid-trial (id. at 5);

       3. Trial counsel deprived him of due process of law by unreasonably interfering with
          defendant’s exercise of his right to counsel of choice (id. at 7);

       4. Trial counsel failed to object to a jury instruction which did not require a finding of
          drug quantity increasing the minimum penalty range beyond a reasonable doubt (id.
          at 8);

       5. Appellate counsel was ineffective because he failed to appeal an erroneous jury
          instruction (id. at 13); and

       6. Trial counsel failed to object to the prosecutor’s requests for the court to impose a
          longer prison sentence based on Mr. Alcorta’s failure to cooperate (id. at 14).

For reasons explained below, the court denies Mr. Alcorta’s § 2255 motion.

              A. Did trial counsel deprive defendant of his Sixth Amendment right to
                 counsel of choice by failing to disclose that the prosecutor had previously
                 investigated trial counsel?

       The court considers Grounds 1, 2, and 3 together because, fundamentally, they rely on the

same allegations. Mr. Alcorta summarizes his allegations for these claims this way:

       Attorney Paul Cramm did not disclose to me at any time before trial that Cramm
       was previously investigated or otherwise looked [into] by the same prosecutor who
       was handling my case. During my trial, Cramm’s wife/paralegal told me during a
       short break that Cramm and the prosecutor had this personal history. Cramm’s
       wife/paralegal told me Cramm was previously investigated by the same prosecutor
       and mentioned something about a grand jury but said no formal charges were ever
       brought forward. This was the first time I learned about any personal issue between
       my attorney and the prosecutor. Cramm failed to tell me this information when I
       was making important decisions about my case including which attorney I wanted
       to represent me. Cramm’s failure to tell me about this information prevented me
       from knowing the facts that I needed to exercise my right to fire my attorney of
       choice before trial. The information Cramm withheld from me would have led me
       to obtain a different attorney.




                                                6
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 7 of 21




Doc. 390 at 7. Mr. Alcorta asserts that if he had known the prosecutor previously had

investigated Mr. Cramm, he would not have hired him.1 Mr. Alcorta would have wanted to

“avoid even a very small chance that the prosecutor might be more harsh towards [him] in even

the smallest way.” Doc. 394-1 at 5 (¶ 17).

                       1.      Standard

       The Sixth Amendment to the United States Constitution grants a criminal defendant the

right to counsel of his choice. United States v. Nichols, 841 F.2d 1485, 1512 n.7 (10th Cir.

1988). “[E]rroneous deprivation of the right to counsel of choice, with consequences that are

necessarily unquantifiable and indeterminate, unquestionably qualifies as structural error.”

United States v. Gonzalez-Lopez, 548 U.S. 140, 140–41 (2006) (citation omitted) (quotations

omitted). Structural error consists of an error so “intrinsically harmful” that it requires automatic

reversal without regard for the error’s effect on the case’s outcome. Neder v. United States, 527

U.S. 1, 6 (1999).

       The Supreme Court has applied the Strickland standard to a claim of structural error

raised in an ineffective assistance of counsel claim. See Weaver v. Massachusetts, 137 S. Ct.

1899, 1910 (2017) (evaluating petitioner’s claim that his right to public trial was violated—a

structural error—under the Strickland standard because it was raised in an ineffective assistance

of counsel claim). But, Weaver cautioned, “[n]either the reasoning nor the holding here calls

into question the Court’s precedents determining that certain errors are deemed structural and

require reversal because they cause fundamental unfairness . . . .” Id. at 1911. The court thus

considers Mr. Alcorta’s claim that he was deprived of his Sixth Amendment right to counsel of



1
         The court has no information suggesting that an investigation of Mr. Cramm actually occurred—
or, for that matter, did not occur. Instead, this Order merely reports what Mr. Alcorta’s motion has
asserted.

                                                  7
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 8 of 21




his choice under the structural error standard. Under this standard, if Mr. Alcorta shows he was

deprived of his Sixth Amendment right to counsel of choice, he need not show the prejudice

required by Strickland’s second prong.2

                       2. Discussion

       Mr. Alcorta argues that Mr. Cramm’s “deception” and “material omissions” deprived him

of the right to counsel of his choice. Doc. 394 at 10–11. Mr. Alcorta asserts, had he known

about “the pre-existing relationship between Cramm and Alcorta’s lead prosecutor, he would

never have hired Cramm.” Id. at 12. Specifically, Mr. Alcorta claims that Mr. Cramm never

informed him that the prosecutor on his case previously had investigated Mr. Cramm. Id. Mr.

Alcorta describes how he learned about this investigation:

       At one point during Alcorta’s trial, Cramm and the lead prosecutor approached the
       judge while the jury was excused to discuss an issue. Cramm and the lead
       prosecutor both seemed to be angry with one another at the time. This seemed
       different than the previous interactions Alcorta saw during the trial. While Cramm
       and the lead prosecutor were arguing Alcorta stayed seated at the counsel’s table
       near Cramm’s paralegal who was also Cramm’s wife. It was at this point that
       Cramm’s paralegal told Alcorta that Cramm and the lead prosecutor could not stand
       each other. According to Cramm’s paralegal, the personal issues between Cramm
       and the lead prosecutor were not a new development. Cramm’s wife told Alcorta
       that the lead prosecutor had previously tried to “investigate” or “go after” Cramm
       but that he was unsuccessful.

Doc. 394 at 3–4. Also, Mr. Alcorta asserts that by the time he learned of the issue—mid-trial—

he thought it was too late to fire Mr. Cramm. Id. at 4. So, he decided not to raise his concerns

with Mr. Cramm then because he wanted Mr. Cramm “to put in his best effort for the rest of the

case.” Id.



2
         The government’s Response applies the Strickland standard to Mr. Alcorta’s claim that he was
denied his Sixth Amendment right to counsel of his choice. Doc. 400 at 15. The government argues that,
consistent with Weaver, a structural error raised in an effective assistance of counsel claim should be
evaluated under both prongs of the Strickland standard. But the court does not read Weaver so broadly
and, instead, applies the structural error standard in its analysis here.

                                                   8
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 9 of 21




       Mr. Alcorta’s argument is unpersuasive. Under the Sixth Amendment, a criminal

defendant has a right to the assistance of counsel. U.S. Const. amend. VI. And, a defendant has

a right to retain counsel of his choice. Powell v. Alabama, 287 U.S. 45, 53 (1932); see also

United States v. Gonzalez-Lopez, 548 U.S. 140, 147–48 (2006) (holding that deprivation of right

to chosen counsel is “complete” when a defendant is “erroneously prevented from being

represented by the lawyer he wants, regardless of the quality of representation he received”). A

right to counsel of choice violation occurs when a court impermissibly denies a defendant his

chosen counsel. See, e.g., Luis v. United States, 136 S. Ct. 1083, 1088 (2016) (holding that the

“pretrial restraint of legitimate, untainted assets needed to retain counsel of choice violates the

Sixth Amendment”).

       But, under some circumstances, a court may deny a defendant his chosen counsel. See,

e.g., Wheat v. United States, 486 U.S. 153, 162 (1988) (court may deny defendant’s choice of

attorney where it justifiably finds conflict of interest); Henness v. Bagley, 644 F.3d 308, 321–22

(6th Cir. 2011) (right to chosen counsel not violated where court denied counsel’s motion to

withdraw after guilt phase of the trial, because changing counsel at that point would result in

delay and expense); United States v. Graham, 643 F.3d 885, 894–95 (11th Cir. 2011) (right to

chosen counsel not violated by decision denying motion for continuance of trial to retain counsel

of choice because defendant had time to retain counsel, and if he “failed to obtain what he

considered to be ideal counsel, it is nobody’s fault but his own”).

       In Wheat and cases like it, the defendant claimed that the court denied the defendant his

chosen counsel. But here, Mr. Alcorta makes a different argument. He does not argue that the

court denied him his right to counsel of choice. Rather, Mr. Alcorta argues that he was deprived

of his right to chosen counsel because he would have chosen differently had he known of alleged



                                                  9
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 10 of 21




hostility between Mr. Cramm and the prosecutor. The court has identified no case where a

defendant has argued—successfully or otherwise—that his chosen counsel’s alleged omissions

support a Sixth Amendment choice of counsel violation.

        Mr. Alcorta also asserts that Mr. Cramm deprived him of his right to fire his retained

choice of counsel by withholding the information about the investigation until mid-trial. Doc.

394 at 14 (citing United States v. Jimenez-Antunez, 820 F.3d 1267, 1271 (11th Cir. 2016)). Mr.

Alcorta explains, “He did not fire Cramm during the trial because [he] was afraid [he] would be

left without an attorney or that Cramm would stay in the case but not fight as hard for [him].”

Doc. 390 at 5. But Mr. Alcorta’s claim that he feared a complaint about Mr. Cramm might leave

him without representation is unpersuasive. The court informed Mr. Alcorta of his constitutional

rights—including the right to counsel—at his first appearance in the case.3 Doc. 108. So, Mr.

Alcorta knew he had a right to an attorney. In sum, Mr. Alcorta can blame no one other than

himself for the decision that he—and he alone—made. Mr. Alcorta decided not to articulate his

concern. Mr. Alcorta chose to continue trial with his retained counsel.

        Mr. Alcorta retained an attorney he believed was qualified to represent him at trial.4

Consistent with his Sixth Amendment right to retain counsel of his choice, he chose Mr. Cramm.

The court did not select Mr. Cramm. And, the court did not interfere with this choice. See

Gonzalez-Lopez, 548 U.S. at 146 (the right to counsel of choice commands “not that a trial be

fair,” but that “the accused be defended by counsel he believes to be best”). And now, Mr.


3
        Under Fed. R. Crim. P. 5(d)(1)(B), the judge must inform the defendant of his “right to retain
counsel or to request that counsel be appointed if the defendant cannot obtain counsel.”
4
        Mr. Alcorta states that Mr. Cramm, in initial consultations, “discussed his background and
experience handling similar cases in federal court” and that Mr. Alcorta “asked [Mr.] Cramm a number of
detailed questions about how he would handle [Mr.] Alcorta’s case if he was hired and what [Mr.]
Cramm’s approach would be to the defense.” Doc. 394 at 3. Mr. Alcorta decided to hire Mr. Cramm
“based on the information Alcorta had available.” Id.

                                                    10
          Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 11 of 21




Alcorta complains that the court failed to free him from his choice of counsel because of a

request Mr. Alcorta never made. No caselaw supports the proposition that Mr. Alcorta would

have the court adopt. And the ramifications of such a ruling could be significant. The court

declines to find that Mr. Alcorta was deprived of his Sixth Amendment right to counsel of

choice.

          Finally, Mr. Alcorta argues that Mr. Cramm’s “failure to a) disclose the personal

potential conflict, b) advise his client of potential risks, and c) advise his client of the right to

seek independent counsel before giving informed written consent all violated Alcorta’s right to

Due Process of law.” Doc. 394 at 15 (citing United States v. Alvarez, 580 F.2d 1251, 1256–57

(5th Cir. 1978)). But Mr. Alcorta also states that he is, “not asserting that attorney Cramm was

operating under an actual conflict of interest in his representation.” Doc. 394 at 12. Mr.

Alcorta’s vague and conclusory assertions about his retained counsel’s “personal potential

conflict” cannot support a due process violation. The court cannot conclude that Mr. Cramm

interfered with Mr. Alcorta’s due process right because he failed to disclose a personal conflict

with the prosecutor, even if such a conflict actually existed.

                 B. Were trial and appellate counsel ineffective for failing to object to a jury
                    instruction which did not require a finding about the minimum drug
                    quantity beyond a reasonable doubt?

          The jury convicted Mr. Alcorta of one count of conspiring to distribute controlled

substances in violation of 21 U.S.C. §§ 846 and 841(a). The jury instructions listed four

elements the government must prove beyond a reasonable doubt.5 Doc. 209 at 19. The verdict



5
        The four elements specified in the pertinent instruction were as follows: “First, two or more
persons agreed to violate the federal drug laws; Second, the defendants knew the essential objective of the
conspiracy; Third, the defendants knowingly and voluntarily involved themselves in the conspiracy; and
Fourth, there was interdependence among the members of the conspiracy.” Doc. 209 at 19.


                                                    11
       Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 12 of 21




form also instructed the jury to answer a special interrogatory on the charged drug quantity—if

the jury found Mr. Alcorta guilty on Count 1:

       Question 2: We find that defendant Raymond Alcorta’s conduct as a member of
       the narcotics conspiracy charged, including the reasonably foreseeable conduct of
       other members of the conspiracy, involved:

       _________ More than 500 grams of methamphetamine

       _________ Less than 500 grams of methamphetamine.

Doc. 212 at 2. The jury found Mr. Alcorta guilty on Count 1, and in its response to Question 2,

checked the “More than 500 grams of methamphetamine” line. Id. at 1–2.

                       1. Deficient Performance

       Mr. Alcorta argues that Mr. Cramm “performed deficiently when he failed to object to

the final jury instructions and jury verdict form which together did not submit the drug quantity

finding to the jury under the beyond a reasonable doubt standard.” Doc. 394 at 20. The drug

quantity attributable to Mr. Alcorta—more than 500 grams of methamphetamine—triggered a

ten-year statutory minimum sentence under § 841(b)(1)(A). It was thus an element of the

offense that the jury should have been required to find beyond a reasonable doubt. United States

v. Alleyne, 570 U.S. 99, 112 (2013) (“A fact triggering a mandatory minimum alters the

prescribed range of sentences to which a defendant is exposed.”). “When a finding of fact alters

the legally prescribed punishment so as to aggravate it, the fact necessarily forms a constituent

part of a new offense and must be submitted to the jury.” Id. at 114–15. And thus, the element

must “be found by the jury beyond a reasonable doubt.” Id. at 117.

       The government concedes that the verdict form’s Question 2 should have asked the jury

to find the drug quantity under the “beyond a reasonable doubt” standard. Doc. 400 at 24. And,

the government concedes that Mr. Cramm’s failure to object on this issue was deficient



                                                12
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 13 of 21




performance. Id. The government’s concession leaves just one question: whether Mr. Cramm’s

deficient performance prejudiced Mr. Alcorta.

                        2. Prejudice

        Mr. Alcorta argues that Mr. Cramm’s deficient performance was prejudicial because it

“deprived the jury of the opportunity to render a conviction for a simple drug conspiracy,” with

no statutory minimum term, a maximum sentence of 20 years, and a lower Guidelines range.6

Doc. 394 at 22. He argues that with a “properly instructed jury there would have been a

reasonable probability that [his] absolute maximum sentencing exposure would have been 20

years and his guideline range lowered.” Doc. 394 at 22. To establish prejudice, Mr. Alcorta

must show that but for Mr. Cramm’s failure to object to the omission of “beyond a reasonable

doubt” language on the drug quantity special interrogatory, a reasonable probability existed that

the jury would have found him responsible for less than 500 grams of methamphetamine. See

United States v. Edwards, 775 F. App’x 408, 411 (10th Cir. 2019) (explaining there must exist a

“reasonable probability the jury would have reached a different verdict.”)

        Mr. Alcorta fails to establish a reasonable probability that the jury—properly instructed

on the “beyond a reasonable doubt” standard as part of the special interrogatory about drug

quantity—would have reached a different result. The jury convicted Mr. Alcorta of the

conspiracy charge in Count 1. And, on direct appeal, the Tenth Circuit concluded that the

government had established sufficient evidence for a reasonable jury to find the elements of a

conspiracy beyond a reasonable doubt. Thus, the question is whether there is a reasonable




6
        If Mr. Alcorta had been convicted of a simple drug conspiracy, he would have been subject to the
penalty section in 21 U.S.C. § 841(b)(1)(C), which sets a statutory maximum sentence of 20 years’
imprisonment.

                                                  13
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 14 of 21




probability the jury would not have found Mr. Alcorta responsible for more than 500 grams of

methamphetamine had the special interrogatory included the reasonable doubt standard.

        In reviewing the sufficiency of the evidence on direct appeal, the Tenth Circuit found

sufficient evidence connecting Mr. Alcorta to three drug delivery trips from California to

Kansas. Alcorta, 853 F.3d at 1136. The Circuit found the following evidence tied Mr. Alcorta to

what the Circuit called the “first trip.”

        [T]he documents bearing his name found in the car; a text from Salazar to [Mr.
        Alcorta] one month before she was arrested indicating that she would soon be ready
        to work for him; [Mr. Alcorta’s] text to Vega a few days before Vega was arrested
        stating, “I need to know if you’re going”; Vega’s lament to Adrienne that [Mr.
        Alcorta] sent Salazar on the trip instead of Adrienne; Vega’s complaints that [Mr.
        Alcorta] sent him on trips with a foolish companion who threw napkins out the
        window; Vega’s statement to [Mr. Alcorta] that he erased all the data on his two
        phones before he was arrested and his advice to Defendant to get rid of his phone;
        Vega’s statement to [Mr. Alcorta] that he should take Vega’s contacts, which were
        the people that he was “dealing with” and “making money from”; Vega’s
        expectation that [Mr. Alcorta] would provide money to him and Salazar while they
        were in jail, and [Mr. Alcorta’s] fulfillment of that expectation; and [Mr. Alcorta’s]
        vagueness and circumspection when speaking with Vega on the jailhouse phone.

Id. The arrests of Mr. Alcorta’s coconspirators on the first trip yielded about four pounds

(1,814.37 grams) of methamphetamine. Id. at 1129. The Tenth Circuit also found sufficient

evidence connecting Mr. Alcorta to what it termed “the successful second delivery”:

        [Mr. Alcorta’s] conversation with Vega stating that Adrienne was responsible to do
        “it” just as she was driving to Kansas City to deliver drugs; his turnaround flight to
        Kansas City at the same time that Adrienne and Angela were there; his statement
        to Vega that Adrienne came back safely from the trip; and Adrienne’s report back
        to Vega that [Mr. Alcorta] was “home sweet home” and that “everything is cool.”

Id. at 1136. Finally, the Tenth Circuit found evidence sufficient to connect Mr. Alcorta to the

failed third delivery—the trip producing the traffic stop near Liberal, Kansas:

        Evidence tying [Mr. Alcorta] to the failed third delivery included Adrienne’s
        statement to Vega on the day before her arrest that she missed a call from [Mr.
        Alcorta]; Vega’s questions about whether [Mr. Alcorta] provided gas money for
        Adrienne’s drive; Vega’s advice to Adrienne that she solicit [Mr. Alcorta] for help

                                                 14
       Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 15 of 21




       obtaining a car for the drive to Kansas City; [Mr. Alcorta’s] 25 phone calls to
       Adrienne on the day that she was arrested; his conversation with Vega about there
       being no reason for Adrienne to “make mistakes” on her drive; Adrienne’s using a
       fake name for [Mr. Alcorta] in her phone contact list; and [Mr. Alcorta’s] driving
       to Kansas to bail Adrienne out of jail after her arrest.

Id. This arrest, on June 21, 2013, revealed another four pounds (1,814.37 grams) of

methamphetamine. Id. at 1129.

       The Tenth Circuit concluded that “[f]rom this evidence, the jury could reasonably infer

that [Mr. Alcorta] conspired to traffic drugs with Vega, Salazar, Adrienne, and Angela. Id. at

1136. And, “[b]ased on the circumstantial evidence in this case, a reasonable juror could be

convinced beyond a reasonable doubt that [Mr. Alcorta] was an integral part, probably the

leader, of a conspiracy to distribute methamphetamine.” Id. at 1136–37. The evidence at trial

thus established that Mr. Alcorta’s coconspirators possessed a total slightly more than eight

pounds (3,628.74 grams) of methamphetamine when police arrested them—and this total

attributes no drug quantity to the successful second delivery by Mr. Alcorta’s coconspirators.

Mr. Alcorta has failed to establish that including the “beyond a reasonable doubt” language in

the jury instruction and verdict form could have created a reasonable possibility that the jury

would have found him responsible for less than 500 grams of methamphetamine. See

Harrington v. Richter, 562 U.S. 86, 111 (2011) (“The likelihood of a different result must be

substantial, not just conceivable.”). The court finds that Mr. Cramm’s failure to object on this

issue did not prejudice Mr. Alcorta. The court thus denies relief on this ground.

               C. Was appellate counsel ineffective for failing to appeal an erroneous jury
                  instruction?

       The right to effective assistance of counsel extends to direct appeal, and the Strickland

standard also applies in this context. Pavatt v. Carpenter, 928 F.3d 906, 931 (10th Cir. 2019)




                                                15
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 16 of 21




(citations omitted). For reasons explained below, this argument about appellate counsel’s

performance will not support the relief Mr. Alcorta seeks in his § 2255 motion.

                        1. Deficient Performance

        To show deficient performance by appellate counsel, a defendant must show “that

appellate counsel unreasonably failed to discover a nonfrivolous issue and to file a merits brief

raising it.” Milton v. Miller, 744 F.3d 660, 669 (10th Cir. 2014) (quoting Smith v. Robbins, 528

U.S. 259, 285 (2000)) (alterations omitted). Mr. Alcorta argues that his appellate counsel was

ineffective for failing to raise the Alleyne jury instruction issue on direct appeal, i.e., challenging

the omission of the reasonable doubt requirement from the drug quantity interrogatory.7 Doc.

394 at 22. The government concedes that appellate counsel “performed ineffectively in failing to

raise this issue because it was a nonfrivolous issue and appellate counsel failed to file a merits

brief raising it.” Doc. 400 at 32. The court thus considers whether counsel’s deficient

performance prejudiced Mr. Alcorta.

                        2. Prejudice

        To show prejudice, “the defendant ‘must show a reasonable probability that, but for his

counsel’s unreasonable failure to’ raise a nonfrivolous issue, ‘he would have prevailed on his

appeal.’” Id. (quoting Smith, 528 U.S. at 285). In other words, Mr. Alcorta must show a

reasonable probability that the Tenth Circuit would have reversed his conviction had appellate

counsel raised the Alleyne jury instruction error.

        Invoking United States v. Ellis, 868 F.3d 1155 (10th Cir. 2017), Mr. Alcorta argues that

trial counsel need not have objected to preserve his Alleyne objection for appeal. Doc. 394 at 22.


7
        As discussed supra, Part IV.B.1., Mr. Alcorta and the government agree that United States v.
Alleyne, 570 U.S. 99, 112 (2013), required the jury to find drug quantity beyond a reasonable doubt.
Since the “beyond a reasonable doubt” language was omitted from the instructions, the parties agree that
error was made.

                                                   16
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 17 of 21




Thus, he contends, the Tenth Circuit would have applied a “constitutional harmless-error

standard, one requiring the government to prove harmlessness beyond a reasonable doubt.” Doc.

394 at 22–23 (quoting Ellis, 868 F.3d at 1172). Under this standard, Mr. Alcorta argues, there is

a reasonable probability that the Tenth Circuit would have reversed his conviction. Doc. 394 at

22. The government disagrees. It argues that since Mr. Alcorta failed to raise the issue in the

district court, a plain-error standard would have applied. Doc. 400 at 32 (citing Fed. R. Crim. P.

52(b) and United States v. Wright, 848 F.3d 1274, 1278–79 (10th Cir. 2017)). The government

argues Mr. Alcorta could not have prevailed on appeal under this standard. Doc. 400 at 32.

Thus, the government contends, Mr. Alcorta was not prejudiced by his appellate counsel’s

deficient performance. Doc. 400 at 32.

       In United States v. Johnson, The Tenth Circuit discussed the proper standard of review

for an Alleyne error raised in a direct appeal:

       It is worth noting, however, that after the briefing was completed in this appeal we
       rejected the notion that a defendant must object to jury instructions to preserve a
       claim of Alleyne error. Ellis made clear that a defendant need not “object during
       trial to the jury instructions or the general verdict form to preserve an Alleyne
       objection.” Instead, the burden is on the government to make sure the jury is
       properly instructed . . . . Nevertheless, a defendant must object at some point before
       she is sentenced to preserve Alleyne error.

United States v. Johnson, 878 F.3d 925, 933 n.2 (10th Cir. 2017) (citations and quotations

omitted) (alterations omitted). Under Johnson, Mr. Alcorta’s trial counsel must have raised the

Alleyne error before sentencing to preserve the issue for appeal. Here, Mr. Alcorta’s trial counsel

didn’t preserve the error, and so, the plain-error standard applies. See United States v. Wright,

848 F.3d 1274, 1278 (10th Cir. 2017) (reviewing defendant’s unpreserved claim that jury

instruction failed to include a necessary element of the offense under a plain-error standard).




                                                  17
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 18 of 21




        Under the plain-error standard, Mr. Alcorta “must establish (1) error, (2) that is plain,

which (3) affects substantial rights, and which (4) seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” Id. (internal quotation marks omitted) (citations

omitted). The government concedes that Mr. Alcorta could have established plain error (i.e., the

first two parts of the plain-error test) under Alleyne. And, Mr. Alcorta can satisfy the fourth part

as well, because, when a defendant has been denied his “Sixth Amendment right to a jury

determination of an important element of the crime, the integrity of the judicial proceeding is

jeopardized.” Johnson, 878 F.3d at 929 (quoting United States v. Fast Horse, 747 F.3d 1040,

1044 (8th Cir. 2014)).

        But, the government responds, Mr. Alcorta cannot establish the third requirement of the

test—i.e., that the error affected his substantial rights. Doc. 400. Instead, the government

asserts, the “overwhelming evidence showed that more than 500 grams of methamphetamine was

foreseeable” to Mr. Alcorta. Doc. 400 at 33. Mr. Alcorta asserts that even under plain-error

review, he is entitled to relief under Johnson, which reversed the defendant’s conviction on the

same Alleyne issue.

          In Johnson, the Tenth Circuit found that the district court’s Alleyne error affected the

defendant’s substantial rights. Johnson, 878 F.3d at 929. The court reasoned that just because

the jury could have inferred that the defendant’s coconspirators drug dealings were reasonably

foreseeable to defendant, “does not mean that it would have been unreasonable for the jury to

reach a contrary conclusion.” Id. And, the “issue of drug quantity was heavily contested at trial

and far from overwhelming.”8 Id. at 930.


8
         Specifically, in Johnson, during cross-examination, defendant elicited the following testimony:
(1) the confidential informant never saw defendant selling drugs, cooking drugs, or handling large sums
of money; (2) defendant did not drive her coconspirators to any of the drug transactions with the
confidential informant, which “made up the bulk” of the government’s quantity argument; (3) no drugs,

                                                   18
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 19 of 21




        In Mr. Alcorta’s case, the Tenth Circuit already has reviewed the sufficiency of the

evidence against Mr. Alcorta on direct appeal.9 Alcorta, 853 F.3d 1123 (10th Cir. 2017). The

jury found beyond a reasonable doubt that Mr. Alcorta was a member of the conspiracy to

distribute methamphetamine. The Tenth Circuit found sufficient evidence for this aspect of the

verdict, concluding that, “[b]ased on the circumstantial evidence in this case, a reasonable juror

could be convinced beyond a reasonable doubt that [Mr. Alcorta] was an integral part, probably

the leader, of a conspiracy to distribute methamphetamine.” Id. at 1136–37. And, the arrest of

Mr. Alcorta’s coconspirators yielded some eight pounds (3,628.74 grams) of methamphetamine.

The court thus concludes that the evidence against Mr. Alcorta on the drug quantity issue was

markedly different than the evidence in Johnson. It was, in the Circuit’s words in Johnson,

“overwhelming.” 878 F.3d at 930. The court concludes that the Alleyne error did not affect Mr.

Alcorta’s substantial rights at trial, so the court denies Mr. Alcorta’s ineffective assistance of

appellate counsel claim.

                D. Was trial counsel ineffective for failing to object to the government’s
                   comments at sentencing?

        Mr. Alcorta asked the court to vary downward from the advisory Guidelines range and

impose a sentence of 120 months’ imprisonment. Doc. 253 at 7 (¶ 17). The government

opposed a downward variance at the sentencing hearing, arguing:

        In addition to that, Mr. Alcorta wasn’t manufacturing these drugs out of thin air.
        They came from somewhere. And this sort of dovetails into my argument about
        the variance and the fact that one of the difficulties I have with the variance
        argument, at least here, is that it’s really just a plea for leniency.

drug-dealing paraphernalia, or large sums of money were found in defendant’s home; and (4) the
government’s quantity assertion was undermined by evidence that her coconspirators sold two different
types of cocaine, the quantity amounts discussed in phone calls often were inflated, and coded language
used in wiretapped phone calls was subject to “wildly different interpretations.” Johnson, 878 F.3d at
929–30.
9
        See supra, Part IV.B.2.

                                                   19
        Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 20 of 21




        And in fact, the entire time he’s been charged in this case Mr. Alcorta has held the
        keys to his cell, to some extent. He has made the conscious decision that it’s not
        worth a reduction in sentence in exchange for cooperation. But that’s a conscious
        decision. He has always had that ability. And in fact, he has that ability today.

        When he argues, basically in his plea for leniency, what he doesn’t mention is he
        has the ability to work for a Rule 35 motion from the government that would reduce
        his sentence. I very very seldom close the door on that sort of an offer. And I can
        tell you that the door is not closed here. So Mr. Alcorta continues to hold the keys
        to his cell to some extent.

        But those drugs were coming from somewhere. We don’t know where right now
        because Mr. Alcorta hasn’t told us where and our investigation hasn’t revealed
        where they were coming from. We’re at a dead end with him.

Doc. 306 at 22–23. Mr. Alcorta argues that “counsel was ineffective at sentencing for failing to

object to prosecutor’s requests for the [c]ourt to impose a longer prison sentence based on

Alcorta’s failure to cooperate.” Doc. 390 at 14. He argues that the prosecutor “should not have

been allowed to seek a longer prison sentence based on any reference to cooperation and [his]

attorney should have objected,” and “there is a reasonable probability that [he] would have

received a shorter prison sentence if [his] attorney had objected.” Id. During the sentencing

hearing, Mr. Alcorta questioned the prosecutor’s comments that he would consider supporting a

downward variance if Mr. Alcorta cooperated:

        I just find it odd that the government would be okay with 10 years if I cooperated.
        I don’t understand that. Because this is a just punishment for the crime. Whether
        I cooperate or I don’t cooperate doesn’t change the crime any more. It doesn’t
        change what happened. And I understand that. I’m just—I just don’t—I’m not
        debating anything with you, per se. It’s more on what the government says, well,
        I’ll be okay giving him 10 years if he helps or cooperates. How does that change
        the crime? How does it change the victims?

Id. at 55.

        Mr. Alcorta’s Memorandum doesn’t expand on this argument. The government argues

that counsel’s performance could not have been deficient because no legal basis existed for an



                                                20
         Case 5:13-cr-40065-DDC Document 412 Filed 08/12/20 Page 21 of 21




objection. Doc. 400 at 35. Rather, the government opposed a downward variance because Mr.

Alcorta hadn’t cooperated. And, the court noted that, “that part of the comments from the

government did not affect [its] sentencing decision.” Doc. 306 at 56. Since Mr. Alcorta fails to

establish deficient performance or prejudice, the court rejects this argument in his § 2255 motion.

    V.      Certificate of Appealability

         Finally, Rule 11 of the Rules Governing Section 2255 Proceedings requires the court to

“issue or deny a certificate of appealability when it enters a final order adverse” to the petitioner.

A court may grant a certificate of appealability only “if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner satisfies

this burden if “reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (citations and internal

quotation marks omitted). The court concludes a reasonable jurist could find the court’s

assessment of Mr. Alcorta’s claims debatable or wrong. See id. Though ultimately unpersuaded

by Mr. Alcorta’s motion, he has made substantial arguments. The court thus issues Mr. Alcorta a

certificate of appealability.

         IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Alcorta’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct a Sentence by a Person in Federal

Custody (Doc. 390) is denied.

         IT IS FURTHER ORDERED THAT a certificate of appealability shall issue.

         IT IS SO ORDERED.

         Dated this 12th day of August, 2020, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge



                                                  21
